Ingraham, J. (dissenting):
I dissent so far as it is held that by chapter 1006 of the Laws of . 1895 the private easements appurtenant to the petitioner’s property over any portion of a street were destroyed, or that by reason of that act the petitioner can recover in this or any proceeding against the city any sum of money on account, of such private easemerits. These easements were appurtenant to the petitioner’s property and a part of it. The Legislature could not by a legislative act appro*542priate those private -easements without compensation; nor could the Legislature require that money- raised by taxation be applied to the purchase of a private easement owned by the petitioner for any purpose, except á public use. The result of allowing the petitioner in this proceeding to have the value of the private easement appurtenant to her property over the discontinued street assessed would be to impose a tax for the amount paid to her upon abutting property which would be taxing the abutting property for other than a public use. I dissent, therefore, from any modification of' this order and think it should be affirmed.
Order modified as directed in opinion, and as modified affirmed, without costs.